DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/20/2022 has been entered. Applicant has amended claims 1, 5, 17, and 19. Claim 21 has been added. Claims 1-6, 8-19, and 21 are currently pending in the instant application. Claim 20 remains canceled. Applicant’s amendments have overcome each and every drawing and claim objection previously set forth in the Non-Final Office Action mailed 06/22/2022.
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1. Yamazaki (US2015/0073212) teaches the amended limitation regarding the plurality of light sources as seen in amended claim 1.
Claims 1- 6, 8, 13, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in view of U.S. Publication No. 2015/0073212 to Yamazaki et al. (hereinafter “Yamazaki”).
Regarding claim 1, Ouyang discloses in Fig. 8A of a laparoscope for a medical procedure for use inside a trocar or with a trocar tip to enable an opening to be created in a patient and providing an air-tight seal so a body can be pumped with air (Fig. 8A- portable diagnostic imaging system 100; [0404]- The subject devices and methods find use in many applications, such as… laparoscopy), the laparoscope comprising: 
	a body (Fig. 8A- portable diagnostic imaging system 100) having a distal end for locating in a patient (Fig. 8A-distal tip 120) and a proximal end for handling the laparoscope outside the patient (Fig. 8A-hand piece 165 and 160), and a limb extending therebetween to define a longitudinal axis (Fig. 8A-elongated tubular structure 110), and wherein the limb has a uniform circular cross-section along its entire length (Fig. 8A-elongated tubular structure 110); 
	a camera (Fig. 8D-camera 124; see [0225]) and a light source (Fig. 8D-illuminator 126; see [0225]), located adjacent the distal end (Fig. 8D; [0225]- an illuminator 126 is arranged within the probe piece so as to provide lighting at the distal tip 120), wherein the camera is positioned on said longitudinal axis ([0225]- Within the distal tip 120 of the probe piece…is…a CMOS visualization sensor (referred to herein as a camera) 124); 
	an operable interface having a display (Fig. 8A-monitor 130), located adjacent the proximal end (Fig. 8A), for operating the camera and/or light source (see [0223]-switches for image capture and data transfer and control 145; the examiner deems the operable interface for operating the light source as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Ouyang); and 
	a processor and data storage located in the body and operable to provide an interface for managing the camera, light source and recording images ([0161]- Systems of the invention further include an extra-corporeal control unit operatively coupled to the proximal end of the elongated member... Extra-corporeal control units may include…data processors, e.g., in the form of computers, data storage devices), and although the embodiment of Fig. 8A of Ouyang does not expressly teach wherein the camera is arranged to provide a view off-axis, the embodiment of Fig. 9A of Ouyang does teach wherein the camera is arranged to provide a view off-axis ([0238]- The camera and lighting module as described allow viewing off-axis, and therefore make up an off-axis viewing module).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera of the embodiment of Fig. 8A of Ouyang so that it provides a view off-axis, as taught by the embodiment of Fig. 9A of Ouyang. It would have been advantageous to make the combination in order to allow viewing off-axis ([0238] of Ouyang).
Ouyang does not expressly teach wherein the light source is a plurality of light sources, said plurality of light sources located circumferentially about the distal end side walls of the limb and projecting light away from the tip on the limb in all directions to indirectly and at least partially illuminate a field of view of the camera by incident light.
However, Yamazaki teaches of an analogous endoscopic device wherein the light source is a plurality of light sources (Fig. 24a- light-emitting device 111), said plurality of light sources located circumferentially about the distal end side walls of the limb ([0086]- The light-emitting device 111 is provided in the insertion portion 101) and projecting light away from the tip on the limb in all directions to indirectly and at least partially illuminate a field of view of the camera by incident light (Fig. 24a- light-emitting device 111; see [0086]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang so that a plurality of light sources are located circumferentially about the distal end side walls of the limb, as taught by Yamazaki. It would have been advantageous to make the combination so that a shadow cannot be easily produced ([0086] of Yamazaki).
The modified device of the embodiment of Fig. 8A of Ouyang, as modified by the embodiment of Fig. 9A of Ouyang and Yamazaki will hereinafter be referred to as modified Ouyang.
Regarding claim 2, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the camera is positioned on an axis, defined by the body extending between the proximal and distal ends, and is maneuverable for enabling an area around the distal end to be viewed ([0233]- One example of what a switch 145 may control is image capture from the camera; [0235]- These connectors 199 may serve a variety of functions, including for the control of …the camera 122).
Regarding claim 3, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein a lens is provided adjacent the distal end, the lens arranged to cooperate optically with the camera of laparoscope to optimize image quality and/or the range of visibility ([0225]- Within the distal tip 120 of the probe piece, as shown in FIGS. 8D and 8E, is a lens 122, such as a prism lens, or a flat lens).
Regarding claim 4, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 8A of Ouyang does not expressly teach wherein the light source is positioned offset from the axis defined by the body extending between the proximal and distal ends, the embodiment of Fig. 9A of Ouyang does teach wherein the light source is positioned offset from the axis defined by the body extending between the proximal and distal ends (Fig. 9A - integrated illuminator 128).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of modified Ouyang so that it is positioned offset from the axis defined by the body extending between the proximal and distal ends, as taught by the embodiment of Fig. 9A of Ouyang. It would have been advantageous to make the combination in order to allow viewing off-axis ([0238] of Ouyang).
Regarding claim 5, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein said plurality of light sources is a thin film polymer light emitting diode (LED) film, a plurality of low profile light emitting diodes, or a combination thereof.
However, Yamazaki teaches of an analogous endoscopic device wherein said plurality of light sources is a thin film polymer light emitting diode (LED) film, a plurality of low profile light emitting diodes, or a combination thereof ([0065]- the light-emitting device 111 may have a structure in which a plurality of point light sources (such as an LED)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang so that the plurality of light sources are a plurality of low profile light emitting diodes, as taught by Yamazaki. It would have been advantageous to make the combination so that a shadow cannot be easily produced ([0086] of Yamazaki).
Regarding claim 6, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the light source is maneuverable for directing emitted light towards a center of the field of view of the camera ([0233]- a switch may be used for is to control the illumination within the present invention).
Regarding claim 8, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the operable interface has a plurality of control buttons (Fig. 8C; [0233]- there is a plurality of means for the switches to control, and the number of controls on embodiments of this invention will be relative to such needs).
Regarding claim 13, modified Ouyang teaches the laparoscope according to claim 1, and Ouyang further discloses having a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server ([0145] - wireless communication protocols may be employed, e.g., where the imaging sensor is operatively coupled to a wireless data transmitter, which may be positioned at the distal end of the elongated member; [0395-] the methods include visualizing the internal target tissue via a remote monitor).
Regarding claim 14, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses having a communication module configured to enable remote wireless configuration of at least one of the camera, light source, or data ([0145] - wireless communication protocols may be employed, e.g., where the imaging sensor is operatively coupled to a wireless data transmitter, which may be positioned at the distal end of the elongated member; [0395-] the methods include visualizing the internal target tissue via a remote monitor).
Regarding claim 16, modified Ouyang teaches the laparoscope according to claim 1, wherein the laparoscope is independently operable and a stand-alone device (Fig. 8A- portable diagnostic imaging device 100).
Regarding claim 21, modified Ouyang teaches the laparoscope according to claim 1, but Ouyang does not expressly teach wherein said light source is a plurality of LEDs on each side of the limb configured at equal distances around the perimeter of the limb, extending longitudinally along the length of the limb parallel to an axis defined by the limb, evenly distributed by staggering the positions of the light sources around the circumference of the limb, configured in a helical pattern around the surface of the limb, positioned in an asymmetric and non-linear pattern such that patterns of light or shadow are inhibited on the surfaces upon which the light shines, or combinations thereof.
However, Yamazaki teaches of an analogous endoscopic device wherein said light source is a plurality of LEDs on each side of the limb configured at equal distances around the perimeter of the limb (Fig. 24A- light-emitting device 111), extending longitudinally along the length of the limb parallel to an axis defined by the limb ([0086]- The light-emitting device 111 is provided in the insertion portion 101), evenly distributed by staggering the positions of the light sources around the circumference of the limb  (Fig. 24A- light-emitting device 111), configured in a helical pattern around the surface of the limb ([0081]- In a structure in FIG. 4B, the belt-shaped light-emitting device 111 is provided in a spiral along the side surface of the tubular exterior member 121), positioned in an asymmetric and non-linear pattern such that patterns of light or shadow are inhibited on the surfaces upon which the light shines (Fig. 24A- light-emitting device 111), or combinations thereof.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to utilize light sources that extend longitudinally along the length of the limb in a helical pattern, as taught by Yamazaki. It would have been advantageous to make the combination so that a shadow cannot be easily produced ([0086] of Yamazaki).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang")in view of U.S. Publication No. 2015/0073212 to Yamazaki et al. (hereinafter “Yamazaki”) and further in view of  U.S. Publication No. 2016/0345802 to Nir et al. (hereinafter “Nir”).
Regarding claim 9, modified Ouyang teaches he claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein a plurality of cameras are provided.
However, Nir teaches of an analogous laparoscopic device wherein a plurality of cameras are provided ([0143] - any of the embodiments described herein can comprise one or a plurality of cameras).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a plurality of cameras, as seen above in the teachings of Nir.  It would have been advantageous to make the combination in order to combine the images to form a unitary two dimensional display, a unitary three dimensional display or to provide a stereoscopic display ([0144] of Nir).
Regarding claim 10, modified Ouyang the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the processor is configured to move the field of view of the camera in response to operation of the interface.
However, Nir teaches of an analogous laparoscopic device wherein the processor is configured to move the field of view of the camera (see [0138] - Said digital maneuvering is provided by means of an image processing means that processes the image to provide change in the field of view) in response to operation of the interface (see [0047] - said maneuvering of said field of view is commanded by… typing on a keyboard).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of modified Ouyang so that it is configured to move the field of view of the camera in response to operation of the interface, as taught by Nir. It would have been advantageous to make the combination in order to provide change in the field of view ([0138] of Nir).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang")in view of in view of U.S. Publication No. 2015/0073212 to Yamazaki et al. (hereinafter “Yamazaki”) and further in view of U.S. Publication No. 2013/0128223 to Wood et al. (hereinafter "Wood").
Regarding claim 11, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the processor is configured to adjust at least one of a focus, a depth of field, or an image parameter.
However, Wood teaches of an analogous laparoscopic device wherein the processor is configured to adjust at least one of a focus, a depth of field or an image parameter ([0095] - The processor 42 detects the image state of focus and drives voltage to the liquid lens 18 to obtain the sharpest image).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a processor able to adjust a focus, as seen above in the teachings of Wood. It would have been advantageous to make the combination in order to reduce, to a certain extent, shaking or jitter effects during image capture, to significantly minimize the incidence of jitter ([0095] of Wood).
Regarding claim 12, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the camera and the light source are adapted to see in low-light conditions. 
However, Wood teaches of an analogous laparoscopic device wherein the camera and the light source are adapted to see in low-light conditions ([0104] - For example and under low light conditions, it may be preferable to increase an amount of brightness captured by the imager 20).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the camera and light source are adapted to see in low-light conditions, as seen above in the teachings of Wood.  It would have been advantageous to make the combination in order to transmit the capture image under low light condition ([0104] of Wood).
Claims 15 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in view of U.S. Publication No. 2015/0073212 to Yamazaki et al. (hereinafter “Yamazaki”)and further in view of U.S. Publication No. 2005/0077688 to Voegele et al. (hereinafter “Voegele”).
Regarding claim 15, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses the laparoscope is adapted to provide an opening in a body ([0101]-The systems of the invention are minimally invasive, such that they may be introduced to an internal target site of a patient), and although Ouyang discloses the use of a trocar ([0126]-Positioning the distal end in viewing device in relation to the desired target tissue may be accomplished using any convenient approach, including through use of an access device, such as a cannula or retractor tube, which may or may not be fitted with a trocar), Ouyang does not expressly teach wherein the distal end has a trocar tip.
However, Voegele teaches of an analogous laparoscopic device wherein the distal end has a trocar tip and the laparoscope is adapted to provide an opening in a body (Fig. 4 - trocar obturator 14 & tube 162).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the distal end having a trocar tip, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele).
Regarding claim 18, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach a case configured to enclose a laparoscope according to claim 1 for laparoscopic use, said case comprising: 
a distal end having a trocar tip and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein.
49.	However, Voegele teaches of an analogous laparoscopic device including a case (Fig. 4 - trocar cannula 12), said case comprising: 
a distal end having a trocar tip (Fig. 1 - distal end portion 20) and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein (Fig. 4 – seal assembly).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a case, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Regarding claim 19, modified Ouyang, as modified by Voegele, teaches the claimed invention as discussed above concerning claim 18, but Ouyang does not expressly teach wherein the distal end of the case is configured to receive the distal end of the laparoscope and cooperate with the camera and the light source therein and the proximal end configured to enable a user to view and/or operate the interface of the laparoscope.
However, Voegele teaches of an analogous laparoscopic device including a case wherein the distal end of the case is configured to receive the distal end of the laparoscope and cooperate with the camera and the light source therein and the proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 4- housing 160).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang, as modified by Voegele, to include a case wherein distal end of the case is configured to receive the distal end of the laparoscope, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in view of U.S. Publication No. 2015/0073212 to Yamazaki et al. (hereinafter “Yamazaki”) and further in view of U.S. Publication No. 2015/0289751 to Frerck et al. (hereinafter “Frerck”).
Regarding claim 17, modified Ouyang teaches a case (Fig. 11C- sheath (or bag), 400 or 404) configured to enclose a laparoscope according to claim 1 (Fig. 11C), said case comprising: a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 11C-opening 440), but neither Ouyang nor Yamazaki expressly teach said case comprising: a distal end configured to receive the distal end of the laparoscope and cooperate with the camera and the light source.
However, Frerck teaches of an analogous laparoscopic device including said case comprising: a distal end configured to receive the distal end of the laparoscope and cooperate with the camera and the light source (Fig. 5A- laparoscope cover 500; see [0066]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Ouyang to include a distal end configured to receive the distal end of the laparoscope and cooperate with the camera and the light source, as taught by Frerck. It would have been advantageous to make the combination in order to provide a sterile barrier to at least the distal end ([0066] of Frerck).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795